DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Criel et al. (WO 2010/006900).  Regarding Claim 1, Criel et al., hereafter “Criel,” show that it is known to have a blow molding tool (page 2), comprising a plurality of tool parts enclosing a shaping cavity, wherein at least one shaping part includes at least one displaceable blowing needle and wherein the blowing needle fits a connection element (Figures 1-5; page 2-3).
Regarding Claim 2, Criel shows the apparatus of claim 1 above, including one further comprising a retaining portion for the connection element that is delimited by an axial stop and head portion which projects beyond the fitted connection element and in which at least one blowing air opening is located (element 12; page 8, 10).
Regarding Claim 3, Criel shows the apparatus of claim 2 above, including one wherein the head portion of the blowing needle comprises a cutting edge (page 6).
Regarding Claim 4, Criel shows the apparatus of claim 1 above, including one further comprising a heating device (page 8).

Regarding Claim 7, Criel shows the method of claim 5 above, including one wherein the preliminary blow molding operation takes place before the blowing needle is punched in (pages 2-3).
Regarding Claim 8, Criel shows the method of claim 5 above, including one wherein the punching in of the blowing needle occurs before the shaping begins or ends, wherein the connection element is snugly connected to the wall during the shaping of the plastic tank (page 2).
Regarding Claim 9, Criel shows the method of claim 5 above, including one wherein the connection element is manufactured from a thermoplastic material and is materially bonded to the wall (page 3).
Regarding Claim 10, Criel shows the method of claim 5 above, including a method wherein the connection element is heated before the punching in operation (page 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Criel.  Criel shows the method of claim 5 above, but he does not specify the needle speed of the punching operation.  However, it would have been obvious to one of ordinary skill in the art to control the punching speed of the needle in order to protect the integrity of the overall tank/not damage the overall tank, and because where the general conditions of a claim are disclosed (movement of the needle), it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05 (II)(A)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA HUSON whose telephone number is (571)272-1198. The examiner can normally be reached M-F 830a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MONICA ANNE HUSON
Primary Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742